DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
In view of the Amendments to the Claims filed January 19, 2022 the rejections of claims 1, 3, 6, 7, and 10-18 under 35 U.S.C. 112(b) previously presented in the Office Action sent November 19, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
In view of the Amendments to the Claims filed January 19, 2022 the rejections of claims 1, 3, 6, 7, and 10-18 under 35 U.S.C. 103 previously presented in the Office Action sent November 19, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1, 3, 6, 7, and 10-25 are currently pending while claims 19-25 have been withdrawn from consideration.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Claims 10 and 11 recite, “the base of the sub-cell” on lines 1. It is unclear if “the base of the sub-cell” recited on lines 1 of claims 10 and 11 are referring to the “GaInAs . Appropriate correction is required.
Amending “the base of the sub-cell” to “the GaInAs base of the sub-cell” would overcome the objections. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 7, and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “high radiation doses of about 1e15e-/cm2 to 1e16e-/cm2”.
It is unclear as to what structures of the solar cell are encompassed by the phrase “high radiation doses of about 1e15e-/cm2 to 1e16e-/cm2” and what structures of the solar cell are specifically excluded by the phrase “high radiation doses of about 1e15e-/cm2 to 1e16e-/cm2
Claim 1 recites, “the GaInAs base of the sub-cell has a thickness of about 2 to 3 µm”.
It is unclear as to what structures of the GaInAs base of the sub-cell are encompassed by the phrase “has a thickness of about 2 to 3 µm” and what structures of the GaInAs base of the sub-cell are specifically excluded by the phrase “has a thickness of about 2 to 3 µm” because it is unclear as to what limitations the term “about” definitely imparts on the thickness of the claimed GaInAs base of the sub-cell. Dependent claims are rejected for dependency. 
Claim 1 recites, “the GaInAs base of the sub-cell is doped at about 1e14 cm-3 to 1e16 cm-3”.
It is unclear as to what structures of the GaInAs base of the sub-cell are encompassed by the phrase “is doped at about 1e14 cm-3 to 1e16 cm-3” and what structures of the GaInAs base of the sub-cell are specifically excluded by the phrase “is doped at about 1e14 cm-3 to 1e16 cm-3” because it is unclear as to what limitations the term “about” definitely imparts on the doping of the claimed GaInAs base of the sub-cell. Dependent claims are rejected for dependency.
Claim 10 recites, “the GaInAs base of the sub-cell has a thickness of about 2.1 to 2.3 µm”.
It is unclear as to what structures of the GaInAs base of the sub-cell are encompassed by the phrase “has a thickness of about 2.1 to 2.3 µm” and what structures of the GaInAs base of the sub-cell are specifically excluded by the phrase “has a thickness of about
Claim 11 recites, “the GaInAs base of the sub-cell has a thickness of about 2.1 µm”.
It is unclear as to what structures of the GaInAs base of the sub-cell are encompassed by the phrase “has a thickness of about 2.1 µm” and what structures of the GaInAs base of the sub-cell are specifically excluded by the phrase “has a thickness of about 2.1 µm” because it is unclear as to what limitations the term “about” definitely imparts on the thickness of the claimed GaInAs base of the sub-cell.
Claim 13 recites, “a power retention as a function of a 1 MeV electron radiation dose of the solar cell is similar to the power retention of the baseline solar cell for the 1 MeV electron radiation dose from about 0 to 5e14 e-/cm2”.
It is unclear as to what structures of the solar cell are encompassed by the phrase “a power retention as a function of a 1 MeV electron radiation dose of the solar cell is similar to the power retention of the baseline solar cell for the 1 MeV electron radiation dose from about 0 to 5e14 e-/cm2” and what structures of the base of the sub-cell are specifically excluded by the phrase “a power retention as a function of a 1 MeV electron radiation dose of the solar cell is similar to the power retention of the baseline solar cell for the 1 MeV electron radiation dose from about 0 to 5e14 e-/cm2” because it is unclear as to what limitations the term “about” and the term “similar” definitely imparts on the claimed solar cell.
Claim 14 recites, “a power retention as a function of a 1 MeV electron radiation dose of the solar cell is greater to the baseline solar cell for the 1 MeV electron radiation dose from about 1e15 e-/cm2 to 1e16 e-/cm2
It is unclear as to what structures of the solar cell are encompassed by the phrase “a power retention as a function of a 1 MeV electron radiation dose of the solar cell is greater to the baseline solar cell for the 1 MeV electron radiation dose from about 1e15 e-/cm2 to 1e16 e-/cm2” and what structures of the base of the sub-cell are specifically excluded by the phrase “a power retention as a function of a 1 MeV electron radiation dose of the solar cell is greater to the baseline solar cell for the 1 MeV electron radiation dose from about 1e15 e-/cm2 to 1e16 e-/cm2” because it is unclear as to what limitations the term “about” definitely imparts on the claimed solar cell.
Claim 13 recites the limitation "the power retention of the baseline solar cell" on line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Amending “the power retention of the baseline solar cell” to “a power retention of the baseline solar cell” would overcome the rejection.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvarts et al. (“Radiation resistant AlGaAs/GaAs concentrator solar cells with internal Bragg reflector” Solar Energy Materials & Solar Cells 68 (2001) 105-122 included in applicant submitted IDS filed October 29, 2020) in view of Suarez et al. (U.S. Pub. No. 2019/0013429 A1), Bhattacharya et al. (U.S. Pub. No. 2010/0326496 A1), and Derkacs et al. (U.S. Pub. No. 2017/0092800 A1).
With regard to claims 1, 7, 10, and 11, Shvarts et al. discloses a device, comprising:
a solar cell optimized for performance at high radiation doses of about 1e15e-/cm2 to 1e16e-/cm2 (see, for example, the solar cell depicted in Fig. 2 and cited to read on the claimed “optimized for performance at high radiation doses of about 1e15e-/cm2 to 1e16e-/cm2
a sub-cell comprised of a base and an emitter (such as depicted in Fig. 2, a sub-cell comprised of a “n-GaAs” base and a “p-GaAs” emitter);
the base of the sub-cell has a thickness of about 2 to 3 µm (see Fig. 2 depicting a thickness of the cited base in the range of “1.0-3.7 µm” which is cited to read on the claimed “2.1 µm” as it includes values across the range of 1.0-3.7 µm);
the base of the sub-cell is doped at about 1e14 cm-3 to 1e16 cm-3 (see Fig. 2 depicted “1x1015 – 2x1017 cm-3“ which is cited to read on the claimed range of 1e14 cm-3 to 1e16 cm-3 because it includes values within the claimed range of 1e14 cm-3 to 1e16 cm-3, such as all values across the range of 1e14 cm-3 to 1e16 cm-3); and
a reflector is inserted behind the sub-cell to maximize current generated by the sub-cell (see Bragg reflector denoted by “BR”, Fig. 2; see first and second sentence, Abstract).

Shvarts et al. does not disclose wherein the distributed Bragg reflector is comprised of AlGaAs and GaAs.
However, Suarez et al. discloses a device (see Title) and discloses distributed Bragg reflectors can include materials like AlAs and GaAs or can include materials such as AlGaAs/GaAs layers (see [0075]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the AlGaAs/GaAs material of Suarez et al. for the material of the distributed Bragg reflector in the device of Shvarts et al. because the 
Shvarts et al. teaches applying a Bragg reflector behind a sub-cell in a single junction solar cell but does not teach wherein the reflector is positioned between a buffer layer and a lower tunnel junction of the solar cell.
However, Bhattacharya et al. discloses a device (see Title) and discloses applying a Bragg reflector behind a sub-cell in a multi-junction solar cell (see “Bragg-Reflector”, Fig. 11 applied behind middle sub-cell “2nd Cell” 20). Bhattacharya et al. teaches the Bragg reflector positioned between a buffer layer 16 and a lower tunnel junction of the solar cell “1st Tunnel” 18, Fig. 11, and the sub-cell 20 is positioned above the lower tunnel junction 18. 
Bhattacharya et al. teaches the Bragg reflector in the multi-junction solar cell selectively reflects a portion of the unabsorbed photons providing a second pass through the photo active region of the cell, thereby increasing the photo current collected by the p/n junctions (see [0081]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have utilized the solar cell of Shvarts et al. in a multi-junction solar cell, as suggested by Bhattacharya et al. as positioned between a buffer layer and a lower tunnel junction, because it would have provided for selectively reflecting a portion of the unabsorbed photons for providing a second pass through the photo active region of the cell, thereby increasing the photo current collected by multiple p/n junctions.

However, Derkacs et al. discloses a device (see Title) and discloses base and emitters in sub-cells can be formed from materials such as GaAs or InGaAs (see [0018] and [0021]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the InGaAs material exemplified by Derkacs et al. for the emitter and base material in the sub-cell of Shvarts et al. because the selection of a known material based on its suitability for its intended use, in the instant case emitter and base materials in the sub-cell, supports a prima facie obviousness determination (see MPEP 2144.07).
With regard to claim 3, independent claim 1 is obvious over Shvarts et al. in view of Suarez et al., Bhattacharya et al., and Derkacs et al. under 35 U.S.C. 103 as discussed above. Shvarts et al., as modified above, discloses wherein
the solar cell is a multiple junction solar cell (recall Bhattacharya et al., Fig. 11).
With regard to claim 12, independent claim 1 is obvious over Shvarts et al. in view of Suarez et al., Bhattacharya et al., and Derkacs et al. under 35 U.S.C. 103 as discussed above. Shvarts et al. discloses wherein
the solar cell is optimized for a performance at the high radiation doses as compared to a baseline solar cell having a thicker sub-cell base and no reflector (the cited solar cell is cited to read on the claimed “is optimized for a performance at the high radiation doses as compared to a baseline solar cell having a thicker 
With regard to claim 13, dependent claim 12 is obvious over Shvarts et al. in view of Suarez et al., Bhattacharya et al., and Derkacs et al. under 35 U.S.C. 103 as discussed above. Shvarts et al. discloses wherein
a power retention as a function of a 1 MeV electron radiation dose of the solar cell is similar to the power retention of the baseline solar cell for the 1 MeV electron radiation dose from about 0 to 5e14 e-/cm2 (the cited solar cell is cited to read on the claimed “a power retention as a function of a 1 MeV electron radiation dose of the solar cell is similar to the power retention of the baseline solar cell for the 1 MeV electron radiation dose from about 0 to 5e14 e-/cm2” because it can have a power retention as a function of a 1 MeV electron radiation dose similar to, or resembling, the power retention of the baseline solar cell for the 1 MeV electron radiation dose from about 0 to 5e14 e-/cm2, such as in a situation wherein the baseline solar cell has a similar power retention as a function of a 1 MeV electron radiation dose from about 0 to 5e14 e-/cm2).
With regard to claim 14, dependent claim 12 is obvious over Shvarts et al. in view of Suarez et al., Bhattacharya et al., and Derkacs et al. under 35 U.S.C. 103 as discussed above. Shvarts et al. discloses wherein
a power retention as a function of a 1 MeV electron radiation dose of the solar cell is greater to the baseline solar cell for the 1 MeV electron radiation dose from about 1e15 e-/cm2 to 1e16 e-/cm2 (the cited solar cell is cited to read on the claimed “a power retention as a function of a 1 MeV electron radiation dose of the solar cell is greater to the baseline solar cell for the 1 MeV electron radiation dose from about 1e15 e-/cm2 to 1e16 e-/cm2” because it can have a power retention as a function of a 1 MeV electron radiation greater than the baseline solar cell for the 1 MeV electron radiation dose from about 1e15 e-/cm2 to 1e16 e-/cm2, such as in a situation wherein the baseline solar cell has a lower power retention as a function of a 1 MeV electron radiation dose from about 1e15 e-/cm2 to 1e16 e-/cm2).
With regard to claim 15, dependent claim 12 is obvious over Shvarts et al. in view of Suarez et al., Bhattacharya et al., and Derkacs et al. under 35 U.S.C. 103 as discussed above. Shvarts et al. discloses wherein
the beginning-of-life (BOL) efficiency of the solar cell is greater than the baseline solar cell at the high radiation doses (the cited solar cell is cited to read on the claimed “the beginning-of-life (BOL) efficiency of the solar cell is greater than the baseline solar cell the high radiation doses” because it can have a beginning-of-life (BOL) efficiency greater than the baseline solar cell at the high radiation doses, such as a situation wherein the baseline solar cell has a lower beginning-of-life (BOL) efficiency at the high radiation doses).
With regard to claim 16, dependent claim 12 is obvious over Shvarts et al. in view of Suarez et al., Bhattacharya et al., and Derkacs et al. under 35 U.S.C. 103 as discussed above. Shvarts et al. discloses wherein
an end-of-life (EOL) efficiency of the solar cell is greater than the baseline solar cell at the high radiation doses (the cited solar cell is cited to read on the claimed “an end-of-life (EOL) efficiency of the solar cell is greater than the baseline solar cell at the high radiation doses” because it can have an end-of-life (EOL) efficiency greater than the baseline solar cell at the high radiation doses, such as a situation wherein the baseline solar cell has a lower end-of-life (EOL) efficiency at the high radiation doses).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvarts et al. (“Radiation resistant AlGaAs/GaAs concentrator solar cells with internal Bragg reflector” Solar Energy Materials & Solar Cells 68 (2001) 105-122 included in applicant submitted IDS filed October 29, 2020) in view of Suarez et al. (U.S. Pub. No. 2019/0013429 A1), Bhattacharya et al. (U.S. Pub. No. 2010/0326496 A1), and Derkacs et al. (U.S. Pub. No. 2017/0092800 A1), as applied to claims 1, 3, 7, and 10-16 above, and in further view of King et al. (U.S. Pub. No. 2017/0200849 A1).
With regard to claim 6, independent claim 1 is obvious over Shvarts et al. in view of Suarez et al., Bhattacharya et al., and Derkacs et al. under 35 U.S.C. 103 as discussed above. 
Shvarts et al. does not disclose wherein the reflector has a reflectance centered at a wavelength of about 870 nm.
However, King et al. discloses a device (see Title) and discloses the center wavelength of reflectance of a Bragg reflector is a result effective variable directly affecting current density of the solar cell (see [0051]).
.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvarts et al. (“Radiation resistant AlGaAs/GaAs concentrator solar cells with internal Bragg reflector” Solar Energy Materials & Solar Cells 68 (2001) 105-122 included in applicant submitted IDS filed October 29, 2020) in view of Suarez et al. (U.S. Pub. No. 2019/0013429 A1), Bhattacharya et al. (U.S. Pub. No. 2010/0326496 A1), and Derkacs et al. (U.S. Pub. No. 2017/0092800 A1), as applied to claims 1, 3, 7, and 10-16 above, and in further view of Miller et al. (U.S. Patent No. 10,910,506 B1).
With regard to claims 17 and 18, independent claim 1 obvious over Shvarts et al. in view of Suarez et al., Bhattacharya et al., and Derkacs et al. under 35 U.S.C. 103 as discussed above.
Shvarts et al. does not disclose further comprising a panel including the solar cell and further comprising a space vehicle including the panel.
However, Miller et al. discloses a device (see Title) and discloses a solar cell (see Fig. 3) can be combined with a solar panel 501, 502, 503, 504 and a space vehicle 500 by including foldable rectangular panels which extend from the vehicle (Fig. 6).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the solar cell of Shvarts et al. with the panel and space vehicle of Miller et al. because the combination of element known in the prior .

Response to Arguments
Applicant's arguments filed January, 19, 2022 have been fully considered but they are not persuasive.
Applicant argues in the response that the term “about” is definite because the claimed single values or ranges can be assessed through the use of measuring instruments. However, this argument is not persuasive. 
Even if the single values or ranges can be assessed through the use of measuring instruments, the scope of the single values or ranges cannot be assessed in light of the specification, prosecution history, and prior art. 
The specification provides no guidance to lead a person of ordinary skill in the art to definitely understand what values are encompassed by the claims and which values are specifically excluded by the claims. 
Applicant does not point to any place in the instant specification or prior art to provide guidance on what values are encompassed by the claims and which values are specifically excluded by the claims by using the term “about”. 
The prosecution history does not provide guidance on what values are encompassed by the claims and which values are specifically excluded by the claims by using the term “about”. 
Applicant is invited to define the use of the term “about” and what values are encompassed by the claims and which values are specifically excluded by the claims by using the term. 
Applicant notes that none of the references alone or in combination teach the newly added claimed limitations. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 9, 2022